 In the Matter Of MCPHILLIPS MANUFACTURING COMPANYandAMERICANFEDERATION OF LABORCase No. 15-R-1172.-Decided September03, 1944Mr. Marion A. Viekus,ofMobile, Ala., for the Company.Mr. M. B.Boone,of Mobile, Ala., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of McPhillips Manu-facturing Company, Mobile, Alabama, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before LeRoy Marceau, Trial Examiner. Said hear-ing was held at Mobile, Alabama, on September 1, 1944.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMcPhillips Manufacturing Company is a partnership with its prin-cipal place of business at Mobile, Alabama, where it is engaged in ship-joinery on ocean going vessels.The Company receives more than$100,000 monthly for its services.The Company admits that it is engaged in commerce within the58 N. L.R. B, No. 99.*507 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVED111.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of its employees until such time as the Unionis certified by the Board.A statement of the Trial Examiner, read into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITeV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees.in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.American Federation of Labor is a labor organization admitting tomembership employees of the Company.The Union urges that all production and maintenance employees inthe ship division of the Company, including leadermen, but excludingclerical employees and supervisors, constitute an appropriate unit.There seems to be disagreement with respect to whether-or not theleadermen are supervisors.The Company employs twelve persons classified by it as leader-men.Each of them has the authority to effectively recommendchanges in the status of other employees.Accordingly, we find thatleadermen are supervisory employees, and as such, we shall excludethem from the unit.We find that all production and maintenance employees in the shipdivision of the Company, excluding clerical employees, leadermen, andany other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.1The Trial Examiner reported that the Union presented 70 authorizationcards bearingthe names of person. 1sho appear on the Company pay roll of August 20, 1944There areapproximately 250 employees in the appropriate unit. McPHILLIPSMANUFACTURING COMPANYDIRECTION OF ELECTION509By virtue of and pursuant to the power vested in the National Labor -Relations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, asamended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collectivebargainingwith McPhillips Manu-facturing Company, Mobile,Alabama,an election by secret ballotshall be conducted as early as possible,but not later than thirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Fifteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III,`Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by AmericanFederation of Labor, for the purposes of collective bargaining.